internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-100358-99 date date company sub a sub b sub c shareholders properties plr-106100-99 partnership a partnership b partnership c partnership d partner a partner b state a b plr-106100-99 c d e f g h i dear this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code company represents the following facts company incorporated in state on a elected under sec_1362 to be an s_corporation effective b effective the same date company elected under sec_1361 to treat subs a b and c as qualified subchapter_s subsidiaries qsubs prior to the qsub elections subs a and b were wholly owned subsidiaries of the company and sub c was a wholly owned subsidiary of sub b sub a develops leases and manages industrial mostly warehouse buildings sub a with a core staff of c full-time employees provides management and leasing services for properties owned by company and all its subsidiaries including direct oversight of numerous subcontractors sub a owns properties through its own employees as well as a variety of independent contractors sub a provides various services with respect to these properties the services provided include maintenance and repair of building roofs foundations and exterior walls maintenance and repair of plr-106100-99 pavement and parking spaces general maintenance as required or requested by tenants such as snow removal mowing etc and periodic inspection of exterior portions of the properties for decay dry rot and pest damage in addition to the services provided to tenants sub a handles the usual marketing leasing and administrative functions involved in leasing and managing the properties sub b develops leases and manages commercial office buildings sub b owns propertie sec_11 and outright partnership a owns property partnership b owns property partnership c owns property and partnership d owns propertie sec_21 and sec_22 sub b is the general_partner of partnerships a and b sub c is the general_partner of partnerships c and d sub a with the same owners as sub b having c full-time employees provides management and leasing services to sub b sub c and partnerships a b c and d through sub a subs b and c provide various services with respect to properties these services include regular inspection maintenance and repair of building exteriors including signs maintenance of plumbing electrical heating ventilation and air conditioning systems complete landscaping and grounds maintenance including routine cleaning maintenance repair and routine cleaning of pavement and parking spaces janitorial and cleaning services garbage collection and snow removal and the provision of security guards for d company directly or indirectly received or accrued approximately e in rents and paid_or_incurred approximately f in relevant expenses on the properties the comparable figures for g are h and i except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive investment plr-106100-99 income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents company receives from the properties will not be passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility under sec_1361 to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending you the original of this letter and a copy to your authorized representative plr-106100-99 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely william p o'shea chief branch office of assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes cc
